Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 have been examined and rejected.

					Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10979347. Although the claims at issue are not identical, they are not patentable distinct from each other because both invention claims the same system and method of systems and methods of analyzing data in an ad-hoc network for predictive decision-making. 
The instant Application
Patent No. 10979347
A method, comprising: determining version information corresponding to one or more network functions to be performed for a packet relating to an ordered set of network functions; 



encapsulating a header in the packet for the ordered set of network functions, the header indicating the one or more network functions to be performed for the packet and the version information corresponding to the one or more network functions; and sending the packet to one or more nodes for performing the one or more network functions in accordance with the header for the ordered set of network functions and the version information, wherein the one or more nodes are configured to: identify a next destination for the packet, relating to performing the one or more network functions, based on determining that the network function version information indicated in the header for the ordered set of network functions corresponds to version information relating to the next destination; and forward the packet to the next destination.
A method, comprising: determining version information corresponding to one or more of a plurality of network functions to be performed for a packet of a service function chain (SFC), based on a dependency between versions of the plurality of network functions; encapsulating a service header in the packet for the SFC, the service header indicating the plurality of network functions to be performed for the packet and the version information corresponding to the one or more of the plurality of network functions; and 
sending the packet to one or more service nodes for performing the plurality of network functions in accordance with the service header for the SFC and the version information, wherein the one or more service nodes are configured to: identify a next destination for the packet, relating to performing the one or more of the plurality of network functions, based on determining that the version information indicated in the service header for the SFC corresponds to version information relating to the next destination; and forward the packet to the next destination. 
 A method, comprising: receiving a packet for an ordered set of network functions, a header of the packet indicating one or more network functions to be performed for the packet and version information corresponding to the one or more network functions; identifying a next destination for the packet, relating to performing the one or more network functions, based on determining that the network function version     Attorney Docket No.: 1018209US02 (119177)information indicated in the header for the ordered set of network functions corresponds to version information relating to the next destination; and forwarding the packet to identified next destination.
A method, comprising: receiving a packet for a service function chain (SFC), a service header of the packet indicating a plurality of network functions to be performed for the packet and version information corresponding to one or more of the plurality of network functions, wherein the version information is determined based on a dependency between versions of the plurality of network functions; identifying a next destination for the packet, relating to performing the one or more of the plurality of network functions, based on determining that the version information indicated in the service header for the SFC corresponds to version information relating to the next destination; and forwarding the packet to the identified next destination.



Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim discloses a computer readable storage medium. The claim and the respective specification fail to disclose whether the computer readable medium is limited to a non-transitory medium or transitory propagating signals (such as see paragraph 0056, “A computer readable signal medium may include a propagated data signal with computer readable program code embodied therein, for example, in baseband or as part of a carrier wave. Such a propagated signal may take any of a variety of forms, including, but not limited to, electro-magnetic, optical, or any suitable combination thereof. A computer readable signal medium may be any computer readable medium that is not a computer readable storage medium and that can communicate, propagate, or transport a program for use by or in connection with an instruction execution system, apparatus, or device.”) 
Thus reading the claim under the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in the their ordinary usage as they would be understood by one of the ordinary skill in the art (MPEP § 2111), the claims as a whole cover both transitory and non-transitory media. A transitory medium does not fall into any of the four categories of invention (process, machine, manufacture, or composition of matter).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Maes (U.S. PGPub 2019/0296976) in view of Kumar et al. (U.S. PGPub 2017/0310611).
As per claims 1 and 10
Maes teaches a method (Maes see para 0041-0043, as shown in fig. 1.5 a hierarchical coherency in a software based NFV solution (170) for a network node within the network path (151) where combination of VNF data used by VNFs of the network path (151), such as the VNF A (175), VNF B (176), VNF C (177), that collectively form a VNF chain (159) on the network node forming a service function chain that process the a), data frame B (179b)) flowing through the network path (151) where the data frames A (179a), B (179b)) include respective versions identified by metadata and is used to select appropriate configuration data blocks for the specific VNF), comprising: determining version information corresponding to one or more network functions to be performed for a packet relating to an ordered set of network functions  (Maes see para 0042-0043 the shared data repository (178) is configured to store multiple versions of the configuration data blocks for multiple VNFs of the VNF chain (159), the configuration data block A (178a) and configuration data block B (178b) correspond to different VNFs and include different versions of VNF data used by each VNF, as shown in FIG. 1.5 according to the legend (180), the VNF A (175), VNF B (176), and VNF C (177) retrieve appropriate configuration data blocks from the shared data repository (178) and apply respective service functions to the data frames in the packet flow);
encapsulating a header in the packet for the ordered set of network functions, the header indicating the one or more network functions to be performed for the packet and the version information corresponding to the one or more network functions (Maes see fig. 2, 3 and para 0049, 0059, in Step 205, the data frame is processed by the VNF. For example, the data frame may be encapsulated using the encapsulation VNF, WRED or TM of the data frame may be performed using the WRED VNF or TM VNF,  Step 205 is iteratively performed through the flow described in FIG. 2, the data frame is collectively processed by the VNFs in the VNF chain, as shown in fig. 3, the data frame A (309a), data frame B (309b), Encapsulation VNF (305), WRED VNF (306), TM VNF (307), VNF chain (351), and shared data repository (308) correspond to the data frame A (179a), b), VNF A (175), VNF B (176), VNF C (177), network path (151), and shared data repository (178), respectively, depicted in FIG. 1.5 above. In addition, the data frames include payload data ( payload A (303a), payload B (303b)) and version (version A (304a), version B (304b)); 
Maes fails to exclusively teach and sending the packet to one or more nodes for performing the one or more network functions in accordance with the header for the ordered set of network functions and the version information, wherein the one or more nodes are configured to: identify a next destination for the packet, relating to performing the one or more network functions, based on determining that the network function version information indicated in the header for the ordered set of network functions corresponds to version information relating to the next destination; and forward the packet to the next destination.									In a similar field of endeavor Kumar teaches and sending the packet to one or more nodes for performing the one or more network functions in accordance with the header for the ordered set of network functions and the version information (Kumar see para 0080-0086 and para 0095 after the packet is suitably serviced at SN 818(2), VEM 822(2) may intercept the packet and lookup the next service hop, the NSH may be updated to indicate the next service hop as SN 818(4) (rather than WL 820(2)), thee packet may be forwarded on service overlay 826 to the next service hop, where VEM 822(3) may intercept the packet,  SN 818(2) may write the NSH to indicate the source as SN 818(2) and destination as VEM 822(1): <overlay: source=SN2, destination=VEM1>,  return traffic may be intercepted by the service VEM (VEM 822(2)) next (or closest) to the SN (e.g., SN 818(2)). The intercepting service VEM (e.g., 
and forward the packet to the next destination (Kumar see para 0082, after the packet is suitably serviced at SN 818(2), VEM 822(2) may intercept the packet and lookup the next service hop. The NSH may be updated to indicate the next service hop as SN 818(4) (rather than WL 820(2), for example), the packet may be forwarded on service overlay 826 to the next service hop, where VEM 822(3) may intercept the packet). 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Maes with the teaching of Kumar as doing so would provide an efficient method for creating a catalog of service function profiles associated with an service function and indicates a type of the associated service function for use in a network comprising a distributed virtual switch where the service profiles are grouped together with a service chain definition identifying at least one service chain comprising the service function instance  associated with the at least one SF profile to be executed in connection with the specific service path (Kumar see para 0023).

As per claim 2
a), payload B (303b)) and version (e.g., version A (304a), version B (304b))

As per claims 3 and 11
Maes in view of Kumar teaches the method of claim 1, wherein the determination of the version information corresponding to the one or more network functions is based on a dependency between versions of the one or more network functions (Kumar see para 0079, 0080, each NSH may include a service path identifier (version in formation ) identifying the service chain to which a packet belongs, and a location of the packet on the service chain, which can indicate the service hop (NSH aware node to forward the packet) on service overlay 826, the service path identifier and the location of the packet can comprise any suitable text, number or combination, Service controller 816 may assign a path identifier to each instantiated service chain, Service controller 816 may populate service forwarding table entries indicating the next service hop for respective service chains identified by corresponding path identifiers, service controller 816 may program service-forwarding tables at appropriate VEMs 822 based on service node discovery information).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Maes with the 

As per claims 4 and 12
Maes in view of Kumar teaches the method of claim 3, further comprising: determining the dependency between the versions of the network functions based on previous interactions of the versions of the network functions using machine learning ( Maes see para 0045, 0047, a configuration data cache is generated based on access history of the configuration data. For example, the configuration data cache may store recently accessed configuration data blocks of various VNF software versions).

As per claims 5 and 13
Maes in view of Kumar teaches the method of claim 3, further comprising: determining the dependency between the versions of the network functions based on metadata corresponding to the packet (Maes, para 0035, payload A (132) includes packets of the communication data, the metadata A (131) includes a channel identifier A (123-1) to identify the channel. For example, the channel identifier A (123-1) identifies that the data frame A (130) is transmitted via the second hierarchy channel A (162-1). In addition, the metadata A (131) includes encapsulation data item (EDI) A (123-2) that includes control information and/or other metadata specific to the second hierarchy channel A (162-1)).
As per claims 6 and 14

It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Maes with the teaching of Kumar, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1 and 10.

As per claims 7 and 15
Maes in view of Kumar teaches the method of claim 1, wherein determining the version information comprises selecting a version of a network function of the one or more network functions for testing of code for the version of the network function (Maes see para 0063 managing multiple hierarchical maps may result in the host software jumping around and modify multiple tables to update hierarchy, such process is not instantaneous and may result in one table indicating one form of hierarchy and another table indicating another hierarchy at any instance during the configuration change, the  resultant mismatch of hierarchy and mismatch of data frame processing during the 

As per claims 8 and 16
Maes in view of Kumar teaches the method of claim 1, wherein the version information corresponding to the one or more network functions is determined based on a policy corresponding to the packet (Kumar see  para 0056 NSH are encapsulated in an outer header for transport. To implement a service path, a network element such as a service classifier (“SCL”) or some other suitable SFC-aware network element can process packets or frames of a traffic flow and performs NSH encapsulation according to a desired policy for the traffic flow).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Maes with the teaching of Kumar, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1 and 10.

As per claim 9 
Maes in view of Kumar teaches the method of claim 8, wherein the policy comprises a low latency policy corresponding to the packet (Maes see para 0072, system 810 can facilitate distributed service chaining in network 812 with  an ordered sequence of a plurality of services provided by one or more SNs (applications, virtual machines, network appliances, and other network elements that are configured to provide one or more network services) in the network to perform packet manipulations 

As per claim 17
As per claims 1 and 10
Maes teaches a method (Maes see para 0041-0043, as shown in fig. 1.5 a hierarchical coherency in a software based NFV solution (170) for a network node within the network path (151) where combination of VNF data used by VNFs of the network path (151), such as the VNF A (175), VNF B (176), VNF C (177), that collectively form a VNF chain (159) on the network node forming a service function chain that process the data frame A (179a), data frame B (179b)) flowing through the network path (151) where the data frames A (179a), B (179b)) include respective versions identified by metadata and is used to select appropriate configuration data blocks for the specific VNF), comprising: receiving a packet for an ordered set of network functions, a header of the packet indicating one or more network functions to be performed for the packet and version information corresponding to the one or more network functions (Maes see fig. 2, 3 and para 0049, 0059, in Step 205, the data frame is processed by the VNF, the data frame may be encapsulated using the encapsulation VNF, WRED or TM of the data frame may be performed using the WRED VNF or TM VNF,  Step 205 is iteratively performed through the flow described in FIG. 2, the data frame is collectively processed by the VNFs in the VNF chain, as shown in fig. 3, the data frame A (309a), data frame B (309b), Encapsulation VNF (305), WRED VNF (306), TM VNF (307), VNF chain (351), and shared data repository (308) correspond to the data frame A (179a), data frame B b), VNF A (175), VNF B (176), VNF C (177), network path (151), and shared data repository (178), respectively, depicted in FIG. 1.5 above. In addition, the data frames include payload data ( payload A (303a), payload B (303b)) and version (version A (304a), version B (304b));										Maes fails to exclusively teach identifying a next destination for the packet, relating to performing the one or more network functions, based on determining that the network function version 21PATENT Attorney Docket No.: 1018209US02 (119177) information indicated in the header for the ordered set of network functions corresponds to version information relating to the next destination; and forwarding the packet to identified next destination.					In a similar field of endeavor Kumar teaches identifying a next destination for the packet, relating to performing the one or more network functions (Kumar see para 0080-0086 and para 0095 after the packet is suitably serviced at SN 818(2), VEM 822(2) may intercept the packet and lookup the next service hop, the NSH may be updated to indicate the next service hop as SN 818(4) (rather than WL 820(2)), thee packet may be forwarded on service overlay 826 to the next service hop, where VEM 822(3) may intercept the packet,  SN 818(2) may write the NSH to indicate the source as SN 818(2) and destination as VEM 822(1): <overlay: source=SN2, destination=VEM1>,  return traffic may be intercepted by the service VEM (VEM 822(2)) next (or closest) to the SN (SN 818(2)). The intercepting service VEM (e.g., VEM 822(2)) may make the service forwarding decision, determining the next SN (e.g., SN 818(4)) in the service chain and re-originating the NSH to the next SN (SN 818(4)), the NSH may be rewritten to indicate the source as VEM 822(2) and destination as SN 818(4): <overlay: source=VEM2, destination=SN4, SF profile and instance (or “VSN”) (version information) 

As per claim 18
Maes in view of Kumar teaches the method of claim 17, further comprising: performing, at a node, a first function of the one or more network functions for the packet in accordance with the version information corresponding to the first function indicated by the header (Maes see para 0041-0043, as shown in fig. 1.5 a hierarchical coherency in a software based NFV solution (170) for a network node within the network path (151) where combination of VNF data used by VNFs of the network path a), data frame B (179b)) flowing through the network path (151) where the data frames A (179a), B (179b)) include respective versions identified by metadata and is used to select appropriate configuration data blocks for the specific VNF).

As per claim 19
Maes in view of Kumar teaches the method of claim 18, wherein the first function is performed based on a policy, the policy being determined based on the version information corresponding to a subsequence function to be performed for the packet Kumar see  para 0056 NSH are encapsulated in an outer header for transport. To implement a service path, a network element such as a service classifier (“SCL”) or some other suitable SFC-aware network element can process packets or frames of a traffic flow and performs NSH encapsulation according to a desired policy for the traffic flow).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Maes with the teaching of Kumar, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claim 17.

As per claim 20
Maes in view of Kumar teaches the method of claim 18, wherein forwarding the packet to the one or more service nodes comprises forwarding the packet to a service 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Maes with the teaching of Kumar, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claim 17.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2021/0273883 which teaches a method for creating a service function chain for a packet, the service function chain comprising a set of ordered service functions that are to process the packet and configuring respective forwarding rules associated with the service function chain;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2457
                                                                                                                                                                                                       
/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457